Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

case No. 13-Cv-7162 (ER) (GWG)
CHRlsToPHER ROLLINS,

Plaintif£
- against -

GOLDMAN sAcHs & co. LLc,
GOLDMAN sAcHs GROUP, INC.,
GOLDMAN sAcHs INTERNATIONAL,
GOLDMAN sAcHs sERVIcEs LIMITED, and
JAMES P. EsPosITO,

Defendants.

 

 

DECLARATION OF MARK HOWARD Q.C.
I, Mark Howard Q.C., pursuant to 28 U.S.C. § 1746, hereby declare as follows:
l. I arn a ban‘ister and Queen’s Counsel called to the bar of England and Wales.

2. I submit this declaration on behalf of the First to Fourth Defendants, Goldrnan Sachs &
Co. LLC, Goldman Sachs Group, Inc., Gold.man Sachs International and Goldman Sachs
Services Limited, in support of their Motion to Compel Arbitration.

3. I consider in this declaration only matters arising out of the law of England and Wales
(“English law”). I have been asked to assume, for purposes of my analysis of the matters

I am addressing, that this is the law applicable to Mr Rollins’ contract.

4. The statements I make in this declaration are based on my personal knowledge and

expertise except where otherwise stated.

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 2 of 23

MY BACKGROUND

I was called to the English Bar in 1980 and was appointed Queen’s Counsel in 1996. I
have practised throughout this time.

I have appeared in many of the leading commercial cases over the last 40 years, including

frequent appearances in the Supreme Court.

The Legal 500 for 2018-2019 described me as “Prabably the leading commercial
advocate at the Bar: ” Recent cases I have appeared in include Rainy Sky SA v. Kookmin
Bank [201 l] 1 WLR 2900, one of the most cited Supreme Court cases on the interpretation

of contracts.

I am also Joint Head of Brick Court Chambers. Brick Court is one of London’s leading

sets ofbarristers’ chambers, specialising in Commercial, Public and EU Law.

MATTERS CONSIDERED

I set out below:

(l) A list of the documents I have reviewed;

(2) A summary of the issues to be considered in this opinion;
(3) A summary of my conclusions; and

(4) The legal analysis in support of those conclusions

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 3 of 23

DOCUMENTS REVIEWED

I have reviewed the following key documents:

A.

F.

Letter nom Goldman Sachs lnternational to Mr Rollins dated 6 September 2018,
countersigned by Mr Rollins on 22 September 2016 (“the Covering Letter”);

Managing Director Agreement, signed by Mr Lloyd Blankfein and Mr Rollins on 18
November 2010 (“the MDA”);

A document entitled “Goldman Sachs Managing Director Agreement Revision
Effective February 1, 2014” (“the Addendum”);

Memorandum dated 6 September 2016, signed by Mr Rollins on 22 September 2016
(“the Localization Memo”);

Annex to the Managing Directors Agreement, signed by Mr Rollins on 22 September
2016 (“the Annex”); and

The Declaration of Mr Algazy Q.C. dated 30 November 2018.

I have also reviewed the following further documents:

G.

Letter dated 1 July 2013 relating to Mr Rollins’ transfer to the United Kingdom, signed
by Mr Rollins on 18 July 2013;

Letter dated 7 November 2016 from Mr. J ames Esposito to Mr. Rollins;
Letter dated 9 November 2016 from Ms. Leslie Reider to Mr Rollins;
Mr Rollins’ First Arnended Complaint, dated 27 September 2018;

The Defendants’ Memorandum of Law in support of their Motion to Compel
Arbitration, dated 25 October 2018; and

Mr Rollins’ Memorandum of Law in opposition to the Defendants’ Motion to Compel

Arbitration, dated 30 November 2018.

10.

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 4 of 23

ISSUES TO BE CONSIDERED

I have been asked to provide an opinion on the effectiveness of the arbitration agreement
contained in Clause 8.1 of the MDA, as a matter of English law. In particular, I arn asked

to consider:

(1) Is the arbitration agreement in Clause 8.1 of the MDA void or unenforceable, as a
result of the application of section 203(1) of the Employment Rights Act 1996 or
S.l44(1) of the Equality Act 2010; and

(2) Assuming it is valid, is the arbitration agreement in Clause 8.1 of the MDA
incorporated into Mr Rollins’ contract of employment

11.

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 5 of 23

SUMMARY OF CONCLUSIONS

It is my clear view that:

(1) The arbitration agreement in Clause 8.1 of the MDA is not rendered void or

(2)

unenforceable by the provisions of the Employment Rights Act or Equality Act. In

particular:

(a)

(b)

(C)

Properly interpreted, Clause 8.1 does not require arbitration of claims covered

by s.203(l) of the Employment Rights Act or s.l44(1) of the Equality Act.

ln any event, if the Employment Rights Act or Equality Act did apply then
they would only render the arbitration clause void or unenforceable “in so
far” as the clause was inconsistent with those Acts. They would not render it

void or unenforceable in its entirety.

Further and in any event, if Clause 8.1 of the MDA would otherwise be
rendered void or unenforceable by the Employment Rights Act or the Equality
Act, Clause 6.7 of the MDA would have the effect of limiting the scope of
Clause 8.1 so that it remained valid,

The arbitration agreement in Clause 8.1 of the MDA is fully incorporated into Mr

Rollins’ employment contract. In particular:

(a)

(b)

(C)

Mr Rollins’ employment contract consists of several documents, as set out in
the Covering Letter, including the Covering Letter itself, the MDA and the
Annex. There is therefore no need to “incorporate” Clause 8.1 of the MDA
into the Annex.

ln any event, Clause 8.1 would be incorporated into the Annex if required.
The MDA and Annex form part of the same commercial relationship and
specific words of incorporation referring to the arbitration clause are not

necessary

There is no inconsistency between Clause 8.1 of the MDA and the Annex that

would prevent Clause 8.1 nom being incorporated

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 6 of 23

LEGAL ANALYSIS
INTRODUCTION

12. 1 first set out my analysis on the validity of the arbitration agreement in Clause 8.1 of the
MDA, in light of Mr Algazy’s argument that it is rendered invalid by s.203(1) of the
Employment Rights Act 1996 or s.144(1) of the Equality Act 2010. I then consider the
issues regarding incorporation, on the assumption the arbitration agreement is otherwise

valid.

13. I assume throughout that English law is applicable to these questions.

1 THE VALIDITY OF THE ARBITRATION CLAUSE

14. As a general rule, “the policy of English law as articulated in the Arbitration Act 1996 is
to give eject to the parties ’choice to resolve their disputes by arbitration ” (Russell on
Arbitration (2¢1th Ed), para. 2-080). Section 1(b) of the Arbitration Act 1996 reflects this
policy, stating that “the parties should be jree to agree how their disputes are resolved,

Subject only to such safeguards as are necessary in the public interest "

15. It is against this background that the effect of s.203(1) of the Employment Rights Act
1996 (“ERA”) and ss.120 and 144 of the Equality Act 2010 fall to be assessed.

16. Section 203(1) of the ERA reads as follows:

“Any provision in an agreement (whether a contract of employment or not) is void in so

jur as it purports_
(a) to exclude or limit the operation of any provision of this Act, or

(b) to preclude a person from bringing any proceedings under this Act before an

employment tribunal ”

17. Sections 120(1) and 144(1) of the Equality Act 2010 read:

18.

19.

20.

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 7 of 23

“120 Jurisdiction

(1) An employment tribunal has, subject to section 121, jurisdiction to determine a

complaint relating to_
(a) a contravention of Part 5 (work) ”
“144 Contracting out

(1) A term of a contract is unenforceable by a person in whose favour it would
operate in so far as it purports to exclude or limit a provision of or made under

this Act... ”

In light of the terms of the MDA and this legislation, 1 am of the clear view that Clause 8
of the MDA is not rendered void by the ERA or unenforceable by the Equality Act. This

is for three reasons.

First, Clause 8.1 of the MDA expressly states that it only requires arbitration “to the
fullest extent permitted by law ”. Accordingly, it does not apply to disputes which are not
permitted to be arbitrated by the applicable law. Accordingly, even if the ERA and
Equality Act were applicable to the MDA, then Clause 8.1 could not require arbitration
of disputes falling within the scope of s.203(1) and s.144(1).

In my view an English court would give full effect to this wording, in line with the general
principle that contracts should be interpreted to ensure that they are valid and lawful: see
Lewinson, The Interpretation of Contracts (6“' Ed), para. 7.16.1As Lord Justice Toulson
(later a Justice of the Suprerne Court of the United Kingdom) held in Great Estates Group
v. Digby [2012] 2 All ER (Comm), para. 98:

“... if the contract is capable of being read in two ways, one of which would involve a
contravention of a statute and the other would not, that may be a powerful reason for
reading the contract in the sense which is compliant with the statute, even if it is the less
natural construction (This is to put in modern terms the approach expressed in the maxim

ut magis valeat guam pereat.) ”

 

 

' The author, Kim Lewinson, is a Lord Justice of the Court oprpeal.

7

21.

22.

23.

24.

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 8 of 23

On the present facts the more natural construction of Clause 8.1 is that it does not require
arbitration of disputes Where arbitration is not permitted by law. It should be interpreted

accordingly

The issue of the application of s.203(1) of the ERA and s.144(l) of the Equality Act
therefore does not arise, because if the Plaintiff had brought claims under those Acts -
and I understand he has not done so _ disputes that would engage s.203(1) and s.144(l)

would not be within the scope of the arbitration clause.

Second, both the ERA and Equality Act expressly state that a term is Void or
unenforceable only “in so far as ” it purports to limit the rights arising under the Acts.
They do not state that a term is void in its entirety if it purports to restrict rights under the

Acts in any way, as Mr Algazy appears to assurne.

It follows that an arbitration clause that restricts access to the Employment Tribunal or
otherwise infringes the Acts will be void only to the extent that it restricts such access,

but is otherwise valid and enforceable Further:

(1) This is the only interpretation that gives proper effect to the express wording of the
Acts. Mr Algazy’s analysis overlooks the language used in the relevant sections and
that they only declare a term to be void or unenforceable “in so far as ” it restricts
the rights arising under the Acts. Mr Algazy (in effect) interprets the legislation as
saying that any term is rendered entirely void or unenforceable if it rcstricts, to any

extent, the rights arising under the Acts. This is not what the Acts say.

(2) It is also the only interpretation that avoids perverse results. If Mr Algazy were
correct, then an arbitration clause in any agreement would need specifically to carve
out from its scope any disputes caught by the ERA or Equality Act, or be
void/unenforceable Given the potential scope of application of the ERA and
Equality Act, this would potentially invalidate a huge number of arbitration

agreements

(3) Mr Algazy’s alternative approach would undermine the law’s policy of supporting
arbitration and be contrarth the parties’ expectations Full effect can be given to

25.

26.

Case 1:18-CV-O7162-ER Document 27 Filed 12/14/18 Page 9 of 23

the terms of the ERA and Equality Act by finding that an arbitration clause cannot
require a claim to be arbitrated where it arises under the Acts. There is no need to
strike down the arbitration clause as a whole, in relation to a dispute Which has

nothing to do with the Acts.

Moreover, the Employment Appeal Tribunal (which hears appeals on points of law ti'om
the Employment Tribunal) considered precisely this issue in the case of Sutherland v.
NetworkAppliance [2001] I.R.L.R. 12. The parties had settled a dispute, agreeing a ‘ftll
and final settlement of any claims you may have against the Company arising out of your
employment”. The employee argued that this wording covered statutory claims arising
under the ERA, as well as contractual claims. It further argued that this rendered the
settlement void, since s.203(1) would strike down the entire agreement (or at least the
entire clause). The Employment Appeal Tribunal rejected this argument in forthright
terms, with the President finding at paragraph 9 that:

"Nothing could have been easier for the legislature to say than that if an agreement
contained any offending provision then the whole agreement would be void or
alternatively, that if a provision of an agreement contained any ojj”ending requirement
then the whole provision would be void. But that was not done. Once one sees that there
is not a general avoidance but only an avoidance “in so far as”, it seems to us that
Parliament was contemplating that agreements were intended to be capable of surviving
in part even though struck out as to part. As Mr Napier points out, the Appellant’s
argument which we have cited above -_ namely that “Production R4 does not satis_)j) the
terms of section 203 and therefore the contract stated in Production R4 is void ” _ is not

justified by the Statute. Avoidance is only “in so far as ” rather than total. ”

Accordingly, the Employment Appeal Tribunal held that the agreement remained valid as
a settlement of the contractual claims. A copy of the decision is attached to this
Declaration. This decision was later cited with approval in the judgment of the English
High Court in Re Britannia Heat Transfer Ltd (]n Administration) [2007] B.C.C. 470 at
para. 10.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 10 of 23

27. These cases are not mentioned by Mr Algazy, but they conclusively reject the argument

28.

he seeks to run.

The two authorities cited by Mr Algazy at paragraphs 25-27 of his legal analysis, Clyde
& Co LLP v. Bates van Winkelhof [201 1] EWHC 688 (QB), [2012] I.C.R. 928 and Fulham
Football Club (]987) Ltd v. Richards [2012] Ch 333, do not provide any further assistance

to his argument As to these:

(1)

(2)

(3)

Clyde & Co LLP v. Bates van Winkelhof was a case in which a former partner of a
law firm brought claims in the Employment Tribunal for sex discrimination and
pregnancy discrimination The law firm applied to stay those proceedings, to
require compliance with a dispute resolution clause, which included an arbitration
clause, Section 203(1) of the ERA and s.l44(l) of the Equality Act were therefore
directly engaged: the clause would prevent the partner continuing a claim in the
Employment Tribunal, which the ERA and Equality Act permitted them to pursue.
In the circumstances the application for a stay was refused. The court did not
consider what the position would be if the employee’s claim did not arise under the

ERA or Equality Act.

Further, the commentary on Bates van Winkelhof in Lindley & Banlrs on
Partnership (20th Edition), the leading practitioner’s work on the topic, appears to
consider that it only held an arbitration clause to be invalid as regards claims that

were brought in the Employment Tribunal. At paragraph 8-15 the authors state that:

“Only an Employment Tribunal may entertain a claim for discrimination It follows
that if such a claim is raised by a partner any arbitration clause in the partnership

agreement will, to that extent be void and unenforceable ” (emphasis added)

 

The case of Fulham Football Club (1987) Ltd v. Richards does not assist Mr
Algazy’s argument at all. In summary:

(a) This was a case in which the petitioner presented an unfair prejudice petition

(a type of complaint arising under company law), alleging that the football

10

 

29.

30.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 11 of 23

league to which it belonged had acted prejudicially to its interest as one of its
members. The parties had agreed to subject all disputes to arbitration

(b) The petitioner argued that the arbitration clause could not apply given that its

unfair prejudice petition Was not itself arbitrable.

(c) The Court of Appeal rejected this argument and granted a stay in favour of
arbitration, finding that the underlying dispute was arbitrable and that this
was sufficient to require the parties to arbitrate the dispute under their

agreement

(d) In the course of its judgment the Court briefly cited Bates van Winkelhof,
stating at para. 41 that “In relation to employment and discrimination there
are statutory restrictions on the enforceability of any agreement which
excludes or limits an employee's access to the employment tribunal:
see section 203 of the Employment Rights Act 1996 and section 144(1) of the
Equality Act 2010 as discussed in Clyde & Co LLP v Van Winkelhof [ 2011 ]
CP Rep 31. ” However, it did not consider the application of ss.203(1) or
144(1) further Here, of course, the Plaintiff has not sought access to the

employment tiibunal.

(e) Moreover, to the extent this judgment is relevant at all, it is to confirm that
the English courts will support and enforce arbitration agreements and will
reject technical arguments that seek to avoid arbitration. This further
reinforces my view that the ERA and Equality Act would not be interpreted
in the manner suggested by Mr Algazy.

Accordingly, in my view neither the ERA nor the Equality Act would render Clause 8.1

void or unenforceable, as regards a claim which does not arise under those Acts.

Third, even if the first two elements of the analysis above were rej ected, Clause 6.7 of
the MDA (which Mr Algazy does not mention) would ensure that Clause 8.1 remained

effective This clause provides that:

11

31.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 12 of 23

“lY any provision of the Employment Documentation is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such invalidity
illegality or unenforceability and the remaining such provisions will not be ajj%cted

thereby... ”

This clause was plainly intended to apply in precisely the situation that would arise if,
contrary to the analysis above, Clause 8.1 would otherwise be void or unenforceable in
its entirety due to the application of the ERA or Equality Act. Clause 6.7 serves to ensure
that, insofar as necessary, Clause 8.1 would be modified so as to remove from its scope
any non-arbitrable disputes which would otherwise render the clause invalid or
unenforceable The remaining clause, as modified, would not fall foul of the restrictions
in the ERA or Equality Act. It would be straightforward to apply this clause on the present
facts and the English courts would do so.

Conclusion on validity of Clause 8.1

32.

For the reasons set out above I am of the clear view that Clause 8.1 is valid under English
law. Mr Algazy’s analysis does not give adequate regard to the terms of Clause 8.1 or the
wording of the relevant legislation, and overlooks Clause 6.7. When these matters are
properly taken into account, there is no basis for declaring Clause 8.1 to be void or

unenforceable

12

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 13 of 23
INCORPOR_ATION OF THE ARBITRATION CLAUSE

33. Mr Algazy considers that the arbitration clause in Clause 8.1 is not adequately
incorporated into Mr Rollins’ contract, on the basis that (a) that MDA and the Annex are
between different parties and there is not a sufficiently clear reference to Clause 8.1 to
incorporate it into the Annex; and (b) the arbitration agreement in Clause 8.1 is

inconsistent with the Annex, rendering it “inapt” for incorporation

34. In my view both arguments are wrong. Clause 8.1 is clearly incorporated into the relevant

agreement, for the reasons that follow.

Documents forming part of Mr Rollins’ contract

35. As a preliminary point, I disagree with MrAlgazy’s assertions that the Annex (which Mr
Algazy describes as the “GSI Terms”) constitutes the entirety of the employment contract
between GSI and Mr Rollins (paragraph 2 of Mr Algazy’s legal analysis).

36. On the contrary, in my view Mr Rollins’ employment contract consists of the following

documents:
(1) The Covering Letter;
(2) The MDA;
(3) The Annex;
(4) The Addendum; and
(5) The Localization Memo.
37. This is clear in light of the following points:

(1) The Covering Letter, which is signed for GSI and countersigned by Mr Rollins,
states that:

13

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 14 of 23

(2)

(3)

(4)

“I attach a copy of your GSI annex which, together with your previously signed
Managing Director Agreement, the Addendum thereto, this letter and the
localization memo dated 6 September 2016 represents the entire understanding of
the parties with respect to the matters set forth therein and will supersede any other

agreement written or oral, pertaining to such matters. ”

It was therefore expressly stated that Mr Rollins’ contract was constituted by each
of these documents It is impossible to read the Covering Letter as providing that
Mr Rollins’ contract consists solely of the Annex, with no regard to any of the other

documents referred to.

The Annex describes itself as being an “Annex to the Managing Director
Agreement”. It does not purport to be a li'eestanding agreement Rather, it is the
component of Mr Rollins’ contract that sets out certain particulars which are
required to be provided under the ERA (as is stated in the opening sentence of the
Annex), together with certain terms specific to Mr Rollins’ employment in the UK.

Further, it is clear from the substance of the Annex that it does not set out the full
terms of Mr Rollins’ contractual relationship with GSI. It does not include terms
that would be central to any agreement between GSI and one of its Managing
Directors. These include, for example, terms relating to confidentiality, non-
competition and non-solicitation. These terms are set out in the MDA at Clauses 3,
4 and 5. Similarly, the Annex does not contain a dispute resolution clause: this term,
Clause 8.1, is set out in the MDA as well. It is self-evident that the parties cannot
have intended the Annex to apply in isolation, ignoring the MDA.

ln any event, the MDA states expressly in its opening words that it can apply as an
agreement between “The Goldman Sachs Group, Inc. (“GS”) or one or more of its
subsidiaries and aji`liates ”. The counterparty to the MDA is thereafter described as
the “Finn The MDA is therefore capable of applying to govern the relationship
between any subsidiaries and affiliates of The Goldman Sachs Group, Inc. and a
Managing Director, as well as being capable of governing a contract between The

Goldman Sachs Group, Inc. itself and the Managing Director. The MDA further

14

38.

39.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 15 of 23

expressly envisages that it will be supplemented by further documents, stating in
Clause 10 that the definition of “Employment Documentation ” includes “T he
Managing Director Agreement and any Statement of Terms and Conditions of
Employment provided to you ”. It was therefore envisaged that the contractual
relationship could consist of the MDA and an annex, such as that issued by GSI.‘
Taken in the round, it is clear that the MDA sets out the core terms of the Managing
Director’s employment, to be supplemented by further specific terms as
appropriate There is therefore no difficulty in finding that the MDA applies as part
of Mr Rollins’ agreement with GSI, as set out in the Covering Letter.

I therefore consider that Mr Algazy is wrong to assert that the Annex “sets out the four

corners of Mr Rollins ’English Employment contract ” (paragraph 5). The Annex sets out

only some of those terms. Other terms are found in the other documents referred to in the

Covering Letter, including the MDA.

A linked point is that MrAlgazy is wrong to state, at page 9 of his declaration, that the
relevant parties to the MDA are Mr Rollins and The Goldman Sachs Group, Inc. Rather:

(1)

(2)

(3)

(4)

The parties to the MDA are stated to be Mr Rollins and “Ihe Goldman Sachs
Group, Inc. (“GS”) or one or more of its subsidiaries and ajz"liates”. The actual
counterparty to the MDA will depend on the identity of the Goldman Sachs entity
that employs the Managing Director ii'om time to time.

It appears from the letter of l July 2013 that Mr Rollins was employed by Goldman,
Sachs & Co. prior to his transfer to GSI. This letter states expressly that “you will
remain an employee of Goldman, Sachs & Co. ” during the initial assignment to
London.

This position then changed in 2016, when Mr Rollins was transferred to GSI.
Localization Memo states expressly that “[ y] our employment with Goldman, Sachs

& Co. will terminate and you will be employed by Goldman Sachs International. ”

As is noted above, the MDA constitutes the core terms of the contract between Mr
Rollins and the Goldman Sachs entity that employed him nom time to time. lt

15

40.

4l.

42.

43.

44.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 16 of 23

therefore appears that the MDA was between Mr Rollins and Goldman, Sachs &
Co. from (at least) 2013 until 2016. Once Mr Rollins’ employment by Goldman,
Sachs & Co. had terminated in September 2016 and he became employed by GSI,
as stated in the Localization Memo, the relevant parties to the MDA became Mr
Rollins and GSI nom that point.

lt is against this background that the issue of whether Clause 8.1 is incorporated into Mr

Rollins’ agreement must be considered

Clause 8.1 is incorporated into Mr Rollins’ employment contract

I consider that Clause 8.1 is clearly incorporated into Mr Rollins’ employment contract
For the reasons set out above, Mr Rollins’ contract consists of the Covering Letter and
the documents referred to therein, including the MDA. Clause 8.1 forms part of the MDA.
Accordingly, Clause 8.1 forms part of Mr Rollins’ contract,

Mr Algazy’s analysis, by contrast, starts from the mistaken premise that Mr Rollins’
contract consists solely of the Annex (referred to in Mr Algazy’s declaration as the “GSI
Terms”), into which the MDA must be incorporated. This is mistaken for the reasons set
out above: there is simply no need to “incorporate” Clause 8.1 into the Annex, as the
Annex and the MDA already both form part of Mr Rollins’ contract, Some terms are set
out in the Annex, but many others (including the dispute resolution clause) are set out in

the MDA.

Indeed, it would scarcely make sense to refer to the “Annex to the Managing Director
Agreemen ” (to give the Annex its full title) as “incorporating” terms of the MDA. This
gets the structure of the agreements backwards: the Annex supplements the MDA, not the

other way round.

Mr Algazy also assumes that the MDA is between different parties to the Annex, on the
basis that the MDA is between Mr Rollins and The Goldman Sachs Group, Inc. and the
Annex is between Mr Rollins and GSI. This is also mistaken. As is stated in the Covering
Letter, once Mr Rollins became employed by GSI his contract consisted of both the MDA

16

 

45.

46.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 17 of 23

and the Annex, with the MDA then being constituted (in accordance with its terms) as an
agreement between Mr Rollins and GSI. This was expressly envisaged by the opening
words of the MDA, Which refer to it as setting out “certain terms and conditions of your
employment as a Managing Director of T he Goldman Sachs Group, Inc. (“GS” or one

or more of its subsidiaries and ajiliates.. .”

Thus, even if the MDA was a separate agreement which was required to be incorporated
into the Annex, the arbitration clause would be incorporated without difficulty The
Annex’s express statement that it was an “Annex to the Managing Directors Agreement ”

would be sufficient to incorporate the MDA’s terms, including Clause 8.1.

However, in the very unlikely event that an English Court accepted the premise that it
was necessary to incorporate the MDA into the Annex, and that the MDA and Annex were
between different parties, I do not consider that there Would be any difficulties with

incorporating the arbitration clause on the facts of this case:

(1) Whether the arbitration clause is incorporated will depend on the parties’ intentions,
assessed objectively As Mr Algazy notes at paragraph 42 of his declaration, “the
imputed mutual intention of the parties has to be arrived at by general principles
of construction applicable to any other contractual term. ” (Excess Insurance

Company Limited v. Mander [1997] 2 Lloyd’s Rep. 119 at 124 per Colman J).

(2) In cases of contracts between entirely unconnected parties this may require an
express reference to the arbitration clause before the arbitration clause will be
incorporated The reason for this requirement is obvious: if this clause arises under
a distinct agreement between different parties then adequate notice of the existence
of the clause should be given before it is incorporated, since “the other party may
have no knowledge nor ready means of knowledge of the relevant terms ” (Sea Trade
Maritime Corporation v. Hellenic Mutual War Risks Association (Bermuda)
Limited, The Athena W0.2) [2007] l Lloyd’s Rep. 280 at para. 65 per Langley J).

(3) But a specific reference is not required Where this rationale does not apply. As is set

out in Russell on Arbitration (24th Edition) at para. 2-050:

17

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 18 of 23

(4)

(5)

Recently, the courts appear to have extended the “single contract ” principle
applicable to standard form contracts, where general words of incorporation will
su]j'ice, to other types of contract where the same rationale can be said to apply.
Ihus, if the document sought to be incorporated is a bespoke contract between the
same parties, the courts have accepted this as a “single contract” case where
general words of incorporation will suj‘ice, even though the other contract is not
on standard terms and constitutes an entirely separate agreement The rationale for
this approach is that the parties have already contracted on the terms said to be
incorporated and are therefore even more likely to be familiar with the term relied
on than a party resisting incorporation of a standard term. Put another way, if
general words of incorporation are su]j‘icientfor the latter they should be even more
so for the former The courts also appear to have accepted as a “single contract ”
case a situation where the contract referred to is between one of the parties to the

original contract and a third parm where the contracts as a whole “were entered

into in the context of a singl_e commercial relationship ”. (emphasis added)

The facts of this case clearly fall within the category of close “commercial
relationships ”, which justify the incorporation of an arbitration clause without a
specific reference The parties are not unconnected. Mr Rollins is (on any view)
party to both agreements Even on MrAlgazy’s analysis that the counterparty to the
MDA is The Goldman Sachs Group, Inc. and the counterparty to the Annex is
Goldman Sachs International, both these parties form part of the same group _
defined in the MDA as “the Firm” and used as a defined term in the Annex - and
the sole reason for the change of party is Mr Rollins’ transfer of employment within
that group. The MDA plainly forms part of the same “commercial relationship ” as
the Annex (which describes itself as an “Annex to the Managing Director
Agreement”) and Mr Rollins and GSI would have been fully aware of the terms of
the MDA.

Accordingly, the rationale for requiring an express reference to the arbitration
clause, Which sometimes applies in cases of contracts between unconnected parties,

simply does net apply in this case. It is sufficient to incorporate the arbitration

18

47.

48.

49.

50.

51.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 19 of 23

clause in the MDA, to find that the parties intended the Annex to be read together
with the MDA including its arbitration clause. This requirement is clearly met on

the facts.

For all these reasons I do not consider there to be any difficulty in concluding that the

arbitration clause in Clause 8.1 forms part of the contract with Mr Rollins.

The arbitration clause is consistent with the Annex

Mr Algazy’s final argument is that the arbitration clause in Clause 8.1 is “inapt j?)r
incorporation ” into the Annex, apparently on the basis that it is inconsistent with the

Annex’s terms.

As a general rule, it is correct that an arbitration clause will only be incorporated by
reference if it can properly be applied in the context of the parties’ agreement However,
the Courts are not overly strict about this requirement: in an appropriate case a degree of
‘manipulation’ or ‘adaptation’ of the clause may be undertaken, if necessary, to give effect
to the parties’ intentions: The Rena K [1979] QB 377 at 390-391. The issue normally
arises where there is some linguistic mismatch between the arbitration clause that is
sought to be incorporated and the agreement between the parties, as where the arbitration
clause is found in a charterparty and provides for arbitration of disputes “arising out of

this charter ” and there is an attempt to incorporate the clause into a bill of lading.

In my view the arbitration agreement in Clause 8.1 is fully consistent With the Annex. I

note the following points.

First, the only complaint that Mr Algazy makes about the arbitration clause itself (as
opposed to other clauses in the MDA) is that it provides for arbitration according to the
rules of FINRA. Mr Algazy suggests this does not make sense as this would “subject the
employee to a wholly inappropriate set of rules pertaining to the regulatory framework
to which Mr Rollins was not subject in respect of his work in the UK” (paragraph 56).

This argument appears to be misconceived, for several reasons:

19

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 20 of 23

(1) I understand the FINRA “rules” referred to in Clause 8.1 to be procedural rules,

(2)

(3)

(4)

governing arbitrations conducted under the auspices of FlNRA. These are therefore
analogous to the rules of the lntemational Chamber of Commerce (“ICC”) or
London Court of Intemational Arbitration (“LCIA”), which are very commonly
chosen to arbitrate disputes. Clause 8.1 does not (as Mr Algazy appears to assume)
necessarily import the substantive rules of the regulatory regime operated by
FINRA. The argument therefore fails at the first hurdle.

In any event, there is no suggestion that FINRA would find it difficult to apply
English law regulatory principles, to the extent required. If it was necessary to
consider the rules of the UK Financial Conduct Authority or Prudential Regulation
Authority, as Mr Algazy suggests (paragraph 57), evidence on these matters could
be given. English arbitrators and Courts are fully capable of taking into account
rules of foreign regulatory systems (e.g. the rules of the United States Securities
and Exchange Commission) where appropriate and I am not aware of any reason

why a FINRA arbitrator could not do the same.

Further and in any event, if (exceptionally) FINRA arbitration was inappropriate
for any reason, Clause 8.1 makes provision for FINRA to decline to accept the
reference, in which case the arbitration will instead take place before the American
Arbitration Association in accordance with the commercial arbitration rules of the
AAA. Mr Algazy does not suggest that this would be inappropriate or unworkable

in any way.

I would also note that the alleged inconsistency identified by Mr Algazy is very
different to the type of inconsistency that usually arises in the cases. These concern
difficulties in the wording of an arbitration clause which provides for arbitration of
disputes under a specific agreement (e.g. a charterparty) and is then purportedly
incorporated into another agreement (e.g. a bill of lading). This issue does not arise
under Clause 8.1, which provides that it covers “...any dispute, controversy or
claim arising out of or based upon or relating to Employment Related Matters... ”.
This language is capable of covering disputes under the Annex without any

manipulation or adaptation at all.

20

52.

53.

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 21 of 23

I therefore do not consider there to be any inconsistency between Clause 8.1 and the

Annex.

Second, the other purported inconsistencies that Mr Algazy identifies are not related to

Clause 8.1 and the arbitration clause, but instead relate to other terms of the agreement

In any event, his complaints are overstated. In summary:

(1)

(2)

Mr Algazy identifies that the choice of law clause in Clause 13 of the Annex
provides for “the terms and conditions of your UK-specific employment as set forth
in this statement” to be governed by English law, whereas the choice of law clause
in Clause 9.4 of the MDA provides for the MDA to be governed by the laws of the
State of New York (paragraph 61 of his Declaration). To the extent there is any
inconsistency here, it would be resolved by the relevant court (or tribunal) applying
its choice of law rules. In any event, the answer to this question is separate from the
issue of whether the arbitration clause in Clause 8.1 of the MDA is consistent with
the Annex. At least from an English perspective, I cannot see that a potential conflict
between the two choice of law clauses would prevent the arbitration clause from

being applied according to its terms.

Mr Algazy asserts at paragraphs 60 of his declaration that the jurisdiction clause in
Clause 9.2 of the MDA would be invalid as a matter of English law, because of the
restrictions on jurisdiction clauses in employment contracts set out in the Recast
Brussels Regulation (i.e. the EU Regulation setting out the jurisdiction rules
applicable to certain disputes in the United Kingdom). He suggests that this requires
“significant alteration ” of Clause 8 and Clause 9 to render them applicable to Mr
Rollins’ contract (paragraph 60; sec also paragraph 51). I disagree. There is no

inconsistency here that could affect the arbitration agreement in Clause 8.1:

(a) Most of Clause 9.2 concerns a submission to the “federal courts located in
the City of New York” in cases “not otherwise arbitrated or resolved
according to the provisions of Clause 8 above". By definition, this part of
Clause 9.2 therefore does not apply where Clause 8.1 is applicable It

21

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 22 of 23

therefore cannot generate an inconsistency between Clause 8.1 and the

Annex.

(b) Only the second sentence of Clause 9.2, providing for the submission to the
federal courts in New York in relation to “any suit, action or proceeding to
compel arbitration or to enforce an arbitration award ”, potentially affects
Clause 8.1. However, the Recast Brussels Regulation expressly does not
apply to arbitration agreements, including any “ancillary proceedings
relating to, in particular the establishment of an arbitral tribunal, the powers
ofarbitrators, the conduct of an arbitration procedure or any other aspects
of such a procedure, nor to any action or judgment concerning the annulment,
review, appeal, recognition or enforcement of an arbitral award ”: see Recital
12 and Article 2(d). The effect of the second sentence of Clause 9.2 of the
MDA is to confer supervisory jurisdiction on the federal courts in New York
in relation to the arbitration provided for in Clause 8.1, and this is fully

permitted under the Recast Brussels Regulation.

54. Accordingly, there is no inconsistency between Clause 8.1 of the MDA and the Annex.
Clause 8.1 can be incorporated into the Annex (if necessary) or otherwise apply to

disputes arising under Mr Rollins’ contract with GSI.

OVERALL CONCLUSION

 

55. For the reasons set out above, l am of the clear view that as a matter of English law:

(1) Clause 8.1 of the MDA is not rendered void or unenforceable as a result of the
Employment Rights Act 1996 or the Equality Act 2010;

(2) Clause 8.1 of the MDA forms part of Mr Rollins’ contract of employment

56. I confirm that I understand that my overarching duty is to the Court and not to the party

instructing me in giving this declaration

22

Case 1:18-cV-O7162-ER Document 27 Filed 12/14/18 Page 23 of 23
I declare under penalty ofperjury, pursuant to 28 U.S.C. § 1746, that the foregoing is correct

Executed this 14th day of December 2018.

 

 

MARK(OW./ARDQ.C.

Brick Court Chambers
7-8 Essex Street
London

WCZR 3LD

23
1693732

